Citation Nr: 1403277	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left orchiectomy, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for left scrotal pain as secondary to the left orchiectomy, and if so, whether service connection is warranted.

3.  Entitlement to a special monthly compensation (SMC) for loss of use of a creative organ as due to left orchiectomy.

4.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss. 

5.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease of the lumbar spine (DDD) and lumbar spondylosis.

6.  Entitlement to service connection for an acquired psychiatric disorder as secondary to the service-connected disabilities.
REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1966 to December 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in a January 2012 Travel Board hearing, the transcript of which is included in the claims file. 

The Veteran filed a December 24, 2009 submission purporting to be a "request to reopen service connection based on clear and unmistakable error."  While this submission was styled as a motion based on clear and unmistakable error (CUE), the filing pertained to the Veteran's request to reopen previously denied claims for service connection.  The Veteran's December 2009 submission was not a new motion based on CUE for a prior rating action, as it did not specifically identify a rating decision, did not specifically allege what the factual or legal error was alleged to be, and did not specifically allege how the outcome would have been manifestly different but for the error.  Despite the RO's development of the purported CUE claim, the Board finds that there is, at present, no CUE motion of record that requires adjudication as the November 2009 submission was a claim to reopen service connection for a left orchiectomy and entitlement to SMC. 

The issues of (1) service connection for left scrotal pain as secondary to the left orchiectomy, (2) an initial rating in excess of 30 percent for bilateral hearing loss, and (3) service connection for an acquired psychiatric disorder as secondary to the service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a December 1977 Board decision, the Veteran was denied service connection for a left orchiectomy because it was found that the left orchiectomy was due to a pre-existing mumps condition and was not aggravated during service.

2.  A June 2005 Board decision denied reopening of service connection for a left orchiectomy, finding that new and material evidence had not been received, and denied service connection for left scrotal pain as secondary to the left orchiectomy because the left orchiectomy was not a service-connected disability.

3.  The Veteran did not submit a notice of appeal to the June 2005 Board decision.

4.  The evidence received since the June 2005 Board decision relates to an unestablished fact necessary to substantiate the claims for service connection for a left orchiectomy and service connection for left scrotal pain as secondary to the left orchiectomy.

5.  A pre-existing mumps condition was not "noted" at service entrance.

6.  The Veteran underwent a left orchiectomy (removal of left testicle) during service.  
7.  Based on loss of a creative organ (left testicle), the Veteran is entitled to SMC.

8.  The Veteran has currently diagnosed DDD of the lumbar spine and lumbar spondylosis.

9.  The Veteran did not sustain a lumbar spine injury or disease in service.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision, which denied reopening of service connection for a left orchiectomy and denied service connection for left scrotal pain as secondary to the left orchiectomy, was final when issued.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2012); 38 C.F.R. § 20.1100 (2013). 

2.  The evidence received subsequent to the June 2005 Board decision is new and material to reopen service connection for a left orchiectomy and service connection for left scrotal pain as secondary to the left orchiectomy.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left orchiectomy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for a separate award of SMC for the loss of use of a creative organ have been met.  38 U.S.C.A. § 1114, subsection (k) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.350(a) (2013).

5.  The criteria for service connection for a lumbar spine disorder, to include DDD and lumbar spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a grant of the claims for: (1) service connection for a left orchiectomy (reopening and on the merits), (2) service connection for left scrotal pain as secondary to the left orchiectomy (reopening), and (3) entitlement to a separate award of SMC, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist regarding these claims, including the notice indicated by Kent v. Nicholson, 20 Vet. App. 1 (2006) for reopening previously denied claims.  

As for the claim for service connection for a lumbar spine disorder, to include DDD and lumbar spondylosis, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  A "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely August 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims. 

The Board acknowledges that the Veteran has not been afforded VA medical examination specifically geared to the claimed lumbar spine disorders; however, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that a veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a lumbar spine injury or disease in service, or otherwise show in-service DDD symptoms, or an in-service event involving lumbar spine symptoms, there is no duty to provide a VA medical examination.  As will be discussed in detail below, service treatment records are devoid of any complaints, symptoms, or diagnosis indicative of a lumbar spine disorder in service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

New and Material Evidence Law and Analysis

In a December 1977 Board decision, the Veteran was initially denied service connection for a left orchiectomy because it was found that the procedure was due to mumps, a pre-existing disease reported by the Veteran at service entrance.  In a subsequent June 2005 decision, the Board denied reopening of service connection for a left orchiectomy, finding that the Veteran had not submitted new and material evidence to reopen the claim.  The June 2005 Board decision also denied service connection for left scrotal pain as secondary to the left orchiectomy because the left orchiectomy disorder was not a service-connected disability.  See 38 C.F.R. § 3.310.  The Veteran was properly notified of the June 2005 Board decision, did not appeal, and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence of record at the time of the June 2005 Board decision included statements from the Veteran and his relatives, service treatment records, and VA post-service treatment records.  Evidence received since the June 2005 rating decision includes, in pertinent part, testimony by the Veteran during a January 2012 Board hearing.  

The Board finds that the testimony provided by the Veteran during the January 2012 Board hearing is new and material.  Specifically, the Veteran testified that, at the time of service entrance, he reported having had mumps as a child; however he testified that he was never clinically diagnosed with mumps by a doctor.  Instead, the Veteran stated that he only reported having had mumps on service entrance because his grandmother had told him that he had contracted mumps as a child.  The Board finds that these statements, presumed to be true for purposes of reopening service connection, raise a reasonable possibility that the Veteran was sound at service entrance (i.e., he did not have mumps prior to service and the left orchiectomy was unrelated to a pre-existing mumps condition).  Accordingly, the Board finds that new and material evidence has been received to reopen service connection for a left orchiectomy.  38 C.F.R. § 3.156(a).  

Additionally, given that the claim for service connection for a left orchiectomy has been reopened, the claim for service connection for left scrotal pain as secondary to the left orchiectomy will also be reopened as the claims are inextricably intertwined.  In other words, the grant of service connection for a left orchiectomy could directly impact the secondary service connection claim for left scrotal pain.  38 C.F.R. § 3.310 (2013); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  Accordingly, the claim for service connection for left scrotal pain as secondary to the left orchiectomy is reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The conditions of left orchiectomy, DDD of the lumbar spine, and lumbar spondylosis are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 
The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Orchiectomy

The Veteran contends that the left orchiectomy procedure was a result of an injury sustained  during service.  Specifically, the Veteran contends that he was hit in the left testicle by a fellow service-member, and that the injury lead to an orchiectomy procedure.  As noted above, the Veteran was denied service connection for a left orchiectomy in a December 1977 Board decision because it was found that the left orchiectomy procedure was due to mumps, a pre-existing disease reported by the Veteran at service entrance.

Initially, the Board will consider whether the evidence demonstrates, by clear and unmistakable (obvious or manifest), that the Veteran had mumps prior to service entrance.  Although the Veteran reported that he had mumps during a November 1965 report of medical history, a pre-existing mumps disease was not "noted" during the service entrance examination in November 1965.  Moreover, during the January 2012 Board hearing, the Veteran testified that he only reported mumps at service entrance because his grandmother had told him that he had mumps as a child.  The Veteran testified that he had never been diagnosed with mumps by a doctor.  There is also no recorded evidence from the time surrounding the Veteran's actual entry to active duty that gives any indication that he had mumps prior to active service.  Further, a June 15, 1966 service treatment note reflects that the etiology of the Veteran's atrophic left testicle was unknown (i.e., in-service physician noted "etiology ?"  A June 17, 1966 service treatment record also reveals a notation regarding the etiology of the left atrophic testicle as "unknown."  

For these reasons, the Board finds that the record does not reveal that mumps were "noted" at entrance into service, and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that the Veteran had mumps before service entrance.  Accordingly, the Board finds that the presumption of soundness at service entrance has not been rebutted in this case.  

Next, the Board finds that the Veteran had a left orchiectomy (removal of left testicle) during service.  In June 1966, he was noted to have mild pain and swelling for the past three weeks in an atrophic left testicle.  It was noted to be extremely firm and nodules were found in the epididymis and spermatic cord.  A left orchiectomy was performed.  As such, the Board finds that a left orchiectomy was incurred in service.  Accordingly, as the left orchiectomy was incurred in service, service connection for a left orchiectomy is warranted.  38 C.F.R. § 3.303.

SMC Claim

VA provides SMC if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 
38 U.S.C.A. § 1114 (k) (West 2002).  Loss of use of one testicle is established when (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa. 38 C.F.R. § 3.350(a)(1)(i).  

In light of the grant of service connection for left orchiectomy (removal of left testicle), the Board finds that SMC for loss of a creative organ is warranted.  See 38 U.S.C.A. § 1114k and 38 C.F.R. § 3.350(a).


Service Connection for a Lumbar Spine Disorder

The Veteran contends that the currently diagnosed lumbar spine disorders are related to service.  During the January 2012 Board hearing, the Veteran testified that the lumbar spine disorders may be related to standing for hours at straight attention while in service.  

After reviewing all the lay and medical evidence of record, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that the currently diagnosed lumbar spine disorders were not incurred in service.  The Board finds that the Veteran has currently diagnosed DDD of the lumbar spine and lumbar spondylosis; however, the Veteran did not sustain an injury or disease of the lumbar spine in service, nor does the evidence show further symptoms of a lumbar spine disorder in service. 

In this regard, service treatment records are negative for any complaints, diagnosis, or treatment for a lumbar spine disorder.  The Veteran never complained of pain or any other lumbar spine symptoms as related to standing at attention.  The evidence also demonstrates that the Veteran was not seen for complaints or symptoms related to a lumbar spine disorder in service despite the fact that the Veteran sought medical treatment for other ailments, including pain relating to the left testicle.  A clinical evaluation of the Veteran's spine was normal at the October 1967 service separation examination.  Further, in the October 1967 report of medical history, completed by the Veteran at service separation, the Veteran noted that his health was "good" and he specifically checked "no" as to recurrent back pain.  The Board finds that this evidence weighs against a finding that a lumbar spine disorder was incurred in service.

Additionally, at the January 2012 Board hearing, when asked if he had a specific injury to his back during service, the Veteran answered "none that I know of."  The Veteran further testified that he first noticed his back pain when he started getting older.  Post-service VA treatment records reveal that the Veteran was first diagnosed with DDD of the lumbar spine in August 2005, approximately 38 years after service separation.  The Board finds that this evidence weighs against a finding that the Veteran incurred a lumbar spine injury or disease during service.

For these reasons, the Board finds that the evidence of record, both lay and medical, demonstrates that the Veteran did not sustain an in-service injury or disease relevant to his lumbar spine disorders.  As there is no in-service injury or disease to which to relate the current lumbar spine disorder, the question of relationship (nexus) to service is not even reached in this case.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, to include DDD of the lumbar spine and lumbar spondylosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left orchiectomy is granted. 

New and material evidence having been received, the appeal to reopen service connection for left scrotal pain as secondary to the left orchiectomy is granted.  

Service connection for a left orchiectomy is granted.  

SMC for loss of use of a creative organ as due to left orchiectomy is granted.

Service connection for a lumbar spine disorder, to include DDD of the lumbar spine and lumbar spondylosis, is denied.



REMAND

Secondary Service Connection for Left Scrotal Pain 

As discussed above, the claim for service connection for a left orchiectomy has been granted herein.  The Veteran contends that he has experienced left scrotal pain since the in-service left orchiectomy procedure; therefore, the Veteran is essentially claiming that the left scrotal pain is secondary to the left orchiectomy disability. 

Post-service VA treatment records dated November 2002 reflect complaints and treatment for left scrotal pain; however, no diagnosis has been rendered.  The Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board finds that a VA examination should be obtained in order to assist in determining the nature and etiology of the left scrotal pain, to include as due to or aggravated by the service-connected left orchiectomy disability. 

Initial Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability was initially rated as 30 percent disabling from July 31, 2009.  During the January 2012 Board hearing, the Veteran testified that his hearing loss has worsened since the last VA audiological examination in November 2009.  As such, a new VA examination is warranted in order to determine the current severity of the bilateral haring loss disability. 

Service Connection for an Acquired Psychiatric Disorder 

During the January 2012 Board hearing, the Veteran testified that he experiences symptoms of anxiety and depression purportedly due to his service-connected disabilities, which include bilateral hearing loss, tinnitus, and left orchiectomy (granted herein).  The Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed psychiatric disorders, to include as due to the service-connected disabilities.  

Further, the last VA treatment record is dated February 16, 2010.  On remand, updated VA treatment records should be obtained and associated with the claims file or Virtual VA electronic claims file. 

Accordingly, the issues of (1) service connection for left scrotal pain as secondary to the left orchiectomy, (2) an initial rating in excess of 30 percent for bilateral hearing loss, and (3) service connection for an acquired psychiatric disorder as secondary to the service-connected disabilities are REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated after February 17, 2010, and associate it them with the physical claims file or the Virtual VA electronic file. 
2.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the claimed left scrotal pain.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.

The VA examiner shall list all current diagnoses pertaining to the Veteran's left scrotal pain.

Then, the VA examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) that a diagnosis associated with the left scrotal pain had its origin in service or is in any way related to service.  (Note: the examiner should consider the Veteran's statements regarding continued left scrotal pain since the in-service left orchiectomy procedure.)

The VA examiner should also provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any identified diagnosis associated with the left scrotal pain is caused by the service-connected left orchiectomy disability.

The VA examiner should set forth an opinion as to whether it is as likely as not (50 percent or greater probability) that any identified diagnosis associated with the left scrotal pain is aggravated (increased in severity beyond its natural progression) by the service-connected left orchiectomy disability.

A rationale for any opinion reached should be provided. 

3.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current level of severity of the bilateral hearing loss disability. Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.

4.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of the Veteran's claimed psychiatric disorders (Note: Veteran has reported symptoms of anxiety and depression).  All indicated tests should be accomplished and the findings then reported in detail.

The VA examiner shall list all of the Veteran's current psychiatric disorder diagnoses.

Then, for each diagnosis, the examiner should set forth a medical opinion as to whether it is as likely as not (50 percent or greater probability) that any identified psychiatric disorder(s) is caused by the service-connected disabilities (i.e., bilateral hearing loss, tinnitus, and left orchiectomy).

Also, for each diagnosis, the examiner should set forth a medical opinion as to whether it is as likely as not 
(50 percent or greater probability) that any identified psychiatric disorder(s) is aggravated by (increased in severity beyond its natural progression) the service-connected disabilities (i.e., bilateral hearing loss, tinnitus, and left orchiectomy).

A rationale for any opinion reached should be provided. 

5.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


